Citation Nr: 0031351	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-23 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for deafness pursuant to the 
provisions of 38 U.S.C.A. § 1151, based on VA medical 
treatment. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1976 to November 
1977.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
action requested by the Board in its February 2000 remand has 
been accomplished, and this case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The weight of the competent evidence is against a 
conclusion that the veteran's deafness is the result of VA 
treatment, to include as a side effect of medication 
prescribed by VA.  


CONCLUSION OF LAW

The veteran's deafness is not the result of VA treatment.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that he is entitled to 
compensation for deafness under the provisions of 38 U.S.C.A. 
§ 1151 because medication (prednisone and gentamicin) 
prescribed by VA caused his deafness.  

The applicable law with respect to 1151 claims provided that 
a veteran was entitled to additional compensation if he or 
she was injured as a consequence of hospitalization or 
treatment, and such injury or aggravation resulted in 
additional disability.  38 U.S.C.A. 1151 (West 1991).  
Specifically, in pertinent part, 38 U.S.C.A. 1151 provided 
that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment . . . and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, disability or 
death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected.
38 U.S.C.A. 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. 3.358, provided, in pertinent part:

(c) Cause.  In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment the following 
considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of . . .  hospitalization, medical or surgical 
treatment

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment . . .  properly 
administered with the express or implied consent of the 
veteran. . . "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
. . . treatment administered.

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of
Veterans Appeals) (the Veterans Claims Court) and the Federal 
Court of Appeals, which had essentially found that the 
statutory language of 38 U.S.C.A. 1151 simply required a 
causal connection and that the elements of fault or 
negligence were not a valid part of the implementing 
regulation.  See Brown v. Gardner, 513 U.S. 115 (1994).  In 
light of the Supreme Court's decision, the VA amended 38 
C.F.R. 3.358(c), the regulation implementing 38 U.S.C.A. 
1151, to eliminate the requirement of fault.  Thus, where a 
causal connection existed and no willful misconduct was 
shown, and the additional disability did not fall into one of 
the listed exceptions, the additional disability would be 
compensated as if service connected.  Id.

In response to Gardner, the statutory authority for the 
regulation was subsequently once more amended effective in 
October 1997 to again require fault on the part of the VA.  
The Board notes that as the veteran's claim was received 
prior to the enactment of this statute in April 1996, the 
legal criteria most favorable to the veteran will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the primary issue before the Board is whether, regardless of 
whether a negligence or "strict liability" standard is 
applied, whether the veteran's hearing loss is an 
"additional disability" that is the result of medication 
prescribed in a VA medical facility.  

The record reflects the veteran suffered from "profound 
sudden hearing loss" beginning in approximately September 
1992.  The veteran has submitted evidence in the form of a 
medical treatise suggesting a link between this hearing loss 
and the prescription of aminoglycosides, and an extract 
listing the side effects of gentamicin, which are said to 
include hearing loss.  However, he has not submitted any 
specific medical evidence supporting his assertions that his 
hearing loss is the result of medication prescribed for him 
by VA.  In fact, the medical evidence that specifically 
addressed the veteran's contentions directly contradicts 
these assertions.  This evidence includes an August 1993 
opinion from a private physician specializing in rheumatology 
that the veteran's hearing loss was the result of relapsing 
polychondritis.   

Additional medical evidence weighing against the veteran's 
claim is contained in a  June 1998 report from the Clinical 
Coordinator of a VA Pharmacy Service.  In this report, it was 
concluded that there was "no evidence to support the 
[veteran's] contention that his hearing loss resulted from 
prescribed pharmacotherapy."  Instead, the veteran's hearing 
loss was attributed to Behcet's Syndrome.  This report also 
indicated that prednisone was one of the most important drugs 
used in the treatment of Behcet's syndrome, and that the 
gentamicin prescribed for the veteran was "well-cleared."  
Laboratory studies also were interpreted as suggesting that 
there was no ototoxicity associated with the levels of 
gentamicin prescribed for the veteran.  Reference was made to 
a 1992 rheumatology consult suggesting a link between 
unspecified symptomatology and carbamazepine (Tegretol), but 
it was indicated in the opinion that auditory side effects 
associated with Tegretol are not known to be permanent.  

Further weighing against the veteran's claim is an opinion 
following a January 1998 "ear disease" examination that the 
veteran's hearing loss was likely the result of probable 
autoimmune vasculitis, and that it was "extremely unlikely" 
that steroid treatment for his eye condition was the cause of 
his hearing loss.  Furthermore, it was noted that in 
actuality, the medication in question would have been likely 
treatment for any incipient hearing loss occurring at that 
time.

"It is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The only "positive" evidence of record 
specifically linking the veteran's hearing loss to VA 
prescribed treatment is the veteran's contentions.  Such lay 
assertions as to medical causation, however, are of minimal 
probative value when they are not supported by competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The competent medical evidence that is of 
record, as demonstrated above, contradicts rather than 
supports the veteran's assertions.  
Accordingly, the Board concludes that the weight of the 
"negative" evidence exceeds that of the positive, and the 
claim must accordingly be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the extensive 
development accomplished in this case, to include obtaining 
medical examinations and opinions as discussed above, the 
Board concludes that the additional delay in the adjudication 
of this case which would result from another remand would not 
be justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support his claim, and 
there is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the veteran's claim.  
 

ORDER

Entitlement to compensation for deafness pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on VA treatment is 
denied. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 6 -


